Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parker et al. (US 2010/0247900 A1).
             
                With respect to independent Claim 1, Parker et al. disclose(s): A temperature sensing material (abstract) having a structure of dispersing a temperature indicating material (paragraphs [003-008]) that changes color by crystallization (paragraph [0025]), wherein an average particle size of the temperature indicating material is not larger than a resolution when observed (paragraphs [0022-0023]); and a volume fraction of the temperature indicating material to the temperature sensing material is not less than 5% to less than 90% (paragraph [0022]).

With respect to Claim 2, Parker et al. teach(es) the temperature sensing material of independent Claim 1. Parker et al. further disclose(s): wherein an average particle size of the temperature indicating material is not larger than 20 um (paragraphs [0022-0023]).

With respect to Claim 3, Parker et al. teach(es) the temperature sensing material of Claim 2. Parker et al. further disclose(s): wherein the temperature sensing material has a structure of enclosing the temperature indicating material in microcapsules or a phase separation structure of dispersing the temperature indicating material in a matrix material (paragraph [0020]).

With respect to Claim 4, Parker et al. teach(es) the temperature sensing material of Claim 3. Parker et al. further disclose(s): wherein the matrix material is any one of paraffin wax, microcrystalline wax, polyolefin, polyethylene, polypropylene, cycloolefin, polystyrene, terpene resin, silicone resin, and silicone oil (paragraph [0020]).

With respect to Claim 5, Parker et al. teach(es) the temperature sensing material of independent Claim 1. Parker et al. further disclose(s): wherein an average particle size of the temperature indicating material is not larger than 5 um (paragraphs [0022-0023]).

With respect to Claim 6, Parker et al. teach(es) the temperature sensing material of independent Claim 1. Parker et al. further disclose(s): wherein a content of the temperature indicating material in the temperature sensing material is not less than 10% by volume to not more than 50% by volume. (paragraph [0022]).

With respect to Claim 7, Parker et al. teach(es) the temperature sensing material of independent Claim 1. Parker et al. further disclose(s): wherein the temperature indicating material is a material that starts developing color at a predetermined temperature during temperature rise and erases the color by dissolving from a state of developing the color (paragraph [0031]).

With respect to Claim 8, Parker et al. teach(es) the temperature sensing material of Claim 7. Parker et al. further disclose(s): wherein the temperature sensing material is a material that changes a color change speed in accordance with a temperature not lower than the predetermined temperature (paragraph [0020]).

With respect to Claim 9, Parker et al. teach(es) the temperature sensing material of independent Claim 1. Parker et al. further disclose(s): wherein the temperature indicating material is a material that starts developing color at a predetermined temperature during temperature drop and erases the color by dissolving through heating from a state of developing the color (paragraph [0031]).

With respect to Claim 10, Parker et al. teach(es) the temperature sensing material of Claim 9. Parker et al. further disclose(s): wherein the temperature sensing material is a material that changes a color change speed in accordance with a temperature not higher than the predetermined temperature (paragraph [0020]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. in view of Tamura (US 6,382,125 B1). 

               Regarding Claim 11, Parker et al. disclose(s) the temperature sensing material of independent Claim 1.
Parker et al.  fail(s) to disclose: a system for estimating temperature deviation time, wherein the system has: a reading device to acquire color information of the temperature sensing material attached to a product; a storage device to store a relationship between a time and a color density at each temperature of the temperature sensing material; and a processing device to estimate a time that has elapsed since a temperature became to a temperature not lower or higher than the predetermined temperature from the relationship between a time and a color density at each temperature of the temperature sensing material stored in the storage device and color density information acquired by the reading device.
However, Tamura teach(es) a temperature sensing material (Fig. 8) including: a system for estimating temperature deviation time, wherein the system has: a reading device (10 in Fig. 7) to acquire color information of the temperature sensing material attached to a product (2 in Fig. 3A); a storage device to store a relationship between a time and a color density at each temperature of the temperature sensing material (19 in Fig. 8); and a processing device to estimate a time that has elapsed since a temperature became to a temperature not lower or higher than the predetermined temperature from the relationship between a time and a color density at each temperature of the temperature sensing material stored in the storage device and color density information acquired by the reading device (15 in Fig. 8).  Utilizing a reading device, a storage device and a processing device allows for increased usage of the temperature sensing material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Parker et al., with the teachings of Tamura, for the purpose of increasing usage of the temperature sensing material.
             

	Regarding Claim 12, Parker et al. disclose(s) the temperature sensing material of Claim 11.
Parker et al.  fail(s) to disclose: wherein the processing device further estimates the elapsed time by using color densities of a plurality of temperature sensing materials.
However, Tamura teach(es) a temperature sensing material (Fig. 8) including:  wherein the processing device further estimates the elapsed time by using color densities of a plurality of temperature sensing materials (17 in Fig. 8).  Utilizing the processing device allows for increased precision of determining the temperature sensing material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Parker et al., with the teachings of Tamura, for the purpose of increasing precision of determining the temperature sensing material.



	Regarding Claim 13, Parker et al. disclose(s) the temperature sensing material of Claim 11.
Parker et al.  fail(s) to disclose: wherein the processing device further estimates the elapsed time by using temperature information.
However, Tamura teach(es) a temperature sensing material (Fig. 8) including:  wherein the processing device further estimates the elapsed time by using temperature information (17 in Fig. 8).  Utilizing the processing device allows for increased precision of determining the temperature sensing material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Parker et al., with the teachings of Tamura, for the purpose of increasing precision of determining the temperature sensing material.


	Regarding Claim 14, Parker et al. disclose(s) the temperature sensing material of Claim 11.
Parker et al.  fail(s) to disclose: wherein the reading device is a device to calculate and acquire color information from an image or a device to calculate and acquire color information from a reflected amount or an absorbed amount of light emitted to an object. 
However, Tamura teach(es) a temperature sensing material (Fig. 8) including:  wherein the reading device is a device to calculate and acquire color information from an image or a device to calculate and acquire color information from a reflected amount or an absorbed amount of light emitted to an object (Figs.6-7).  Utilizing the reading device allows for increased precision of determining the temperature sensing material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Parker et al., with the teachings of Tamura, for the purpose of increasing precision of determining the temperature sensing material.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
                The following reference(s) relate to temperature sensing materials: Aida et al. (US 2021/0063252 A1); Aida et al. (US 2019/0300740 A1);  Yuasa et al. (GB 10,677,660 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239. The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice. 
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457. The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300. 
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-


9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
06 September 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861